Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13th 2021 has been entered.

Response to Arguments
	The applicant’s arguments filed May 13th, 2021 have been considered. The amendments filed on May 13th, 2021 have overcome rejections previously set forth in Office Action dated April 9th, 2021. 

Allowable Subject Matter
	Claims 1-9 and 15-18 are allowable. 

With regards to independent claims 1 and 15, the closest prior art of Lwali et al (US 20200102156) discloses a transportation and sorting system (10) for packages, the system comprising: a plurality of bins (330) arranged to receive the packages, each bin having a separate sort criteria (P0015, L1-3); an autonomous guided vehicle (AGV) operable to carry a first package from an induction point to any of the plurality of bins (drive units 152). 
	Although bin fill sensors (Eger, US 20180029082) and control systems based on information from bin fill sensors (McVaugh et al. US 20170320102) are known in the art, there is no teaching or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655 
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655